DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
OATH/DECLARATION
The receipt of Oath/Declaration is acknowledged.
PRIORITY
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
DRAWINGS
The drawing(s) filed on February 22, 2022 are accepted by the Examiner.
   STATUS OF CLAIMS
Claims 1–9 are pending in this application.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on February 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reference cited in the IDS which Applicants has not provided an explanation of relevance are discussed below. 
Yu (2007/0019215) is a general background reference covering An image forming apparatus e.g. multifunctional peripheral (MFP)(1) includes a data converter for converting an input data into image data setting information related to a job execution. A printer outputs the image data obtain by the conversion. A camera in a mobile phone photographs the outputted image data. A storage unit saves the photographed image data and a display displays a saved image data or the setting information indicated by the image data.
  ISSUES UNDER 35 U.S.C. § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a job setting acquisition unit” in claim(s) 4.
“an error processing unit that” in claim(s) 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)	Claim(s) 4: ‘a job setting acquisition unit’ corresponds to FIG. 2 – element 32. The job setting acquisition unit 32 captures and acquires job setting information by the image capturing device 12. Specifically, the job setting acquisition unit 32 uses the image capturing device 12 to capture the visible code of the job setting information displayed on the portable terminal device 2, and decodes the visible code to acquire the job setting information, Applicant Pub ¶ [0024].
(b)	Claim(s) 4: ‘an error processing unit that’ corresponds to FIG. 2 – element 34. When the job is stopped due to a specific error caused by the above-described job setting information, the error processing unit 34 generates error information of the specific error and displays it on the display device 11a. After the display of the error information is started, the job setting acquisition unit 32 captures and acquires the job setting information changed in accordance with the error information in the same manner as in the above-described embodiments, and the controller 31 executes the job in accordance with the changed job setting information in the same manner as in the above-described embodiments, Applicant Pub ¶ [0027].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim(s) 7–9 are rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter as failing to fall within a statutory category and as being directed to software per se.  "a driver program" may be reasonably interpreted to be software alone since the elements or features of the claim are not necessarily implemented in hardware. The specification also describes, on ¶ [0060] “the driver program 45a may be stored on a non-transitory computer-readable recording medium and installed from the recording medium to the storage device 45 of the portable terminal device 2.” and as a result is drawn to a program that covers both transitory and non-transitory embodiments, thus the examiner reasonably interpreted the claims as software per se. Therefore, claims 7–9 could then be software per se. See MPEP 2106. Appropriate correction is required. It is recommended to amend and narrow the claims to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.
  ART REJECTIONS
Obviousness Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–9 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2007/0019215 (published Jan. 25, 2007) (“Yu”) in view of US Patent Application Publication 2021/0029101 (published Jan. 28, 2021) (“Igari”)
Note that Yu was provided by Applicant in the February 22, 2022 Information Disclosure Statement (IDS).
With respect to claim 1, Yu discloses an image forming system (FIG. 1 – an image forming system …) comprising: 
a portable terminal device (FIG. 1 – mobile terminal 2 …) that generates and displays job setting information (Para [0063]; wherein the data generation-conversion unit 25 creates a public key and a secret key for encoding setting information, authentication information, and the like concerning the image forming apparatus 1, which have been inputted by the mobile terminal 2, upon transfer of the aforementioned information to the image forming apparatus 1. The data generation-conversion unit 25 also converts the aforementioned setting information, authentication information, public key, and the like all together into a QR code …); and 
an image forming apparatus (FIG. 1 – image forming apparatus 1 …) that captures (Para [0055]; wherein the QR code reader 112 reads a QR code displayed on the mobile terminal 2 …) and acquires the job setting information and executes a job in accordance with the job setting information (Para [0099]; wherein the setting information included in the QR code is used for job setting. In step S53, the set value is changed if necessary, and then, in step S54, the image forming apparatus 1 executes the job …); 
the image forming apparatus generates and displays information (Para [0070]; wherein in step S13, the image forming apparatus 1 converts the setting information into a QR code …), 
wherein the portable terminal device (FIG. 1 – mobile terminal 2 …) (a) captures and acquires the information (Para [0085]; FIG. 6 – wherein in step S42, the mobile terminal 2 then photographs the QR code 4 displayed on the display 104b, and, in step S43, saves the photographed QR code into the storage unit 23 …), and (c) changes the job setting information according to a user operation on the portable terminal device [Para [0079]; wherein when a change or an addition is made to the setting contents upon job execution, the change or addition to the setting contents is reflected on a QR code displayed after the job execution. Thus, simply photographing this QR code by the mobile terminal 2 permits a change or an addition made to setting contents to be reflected on subsequent job executions, which provides extremely great convenience …), and generates and displays the changed job setting information (Para [0063 and 0097]; wherein in step S63, authentication information such as an ID and a password, and setting information are inputted by the use of the operation unit 22. In step S64, the mobile terminal 2 converts the inputted information into a QR code and then displays it on the display 27 …), and 
wherein the image forming apparatus captures (Para [0098]; FIG. 7 – wherein in step S51, the image forming apparatus 1 reads the QR code displayed on the mobile terminal 2. This reading may be achieved by using either the QR code reader 112 or the scanner 101 …) and acquires the changed job setting information (Para [0099]; FIG. 7 – wherein in step S52, the image forming apparatus 1 performs user authentication by use of the authentication information included in the read QR code. The setting information included in the QR code is used for job setting. In step S53, the set value is changed if necessary …), and executes the job according to the changed job setting information (Para [0054]; FIG. 7 – wherein in step S54, the image forming apparatus 1 executes the job …).
However, Yu fails to explicitly disclose wherein when the job is stopped due to a specific error caused by the job setting information, the printer generates and displays error information of the specific error; wherein the portable terminal acquires the error information and (b) displays the acquired error information.
Igari, working in the same field of endeavor, recognizes this problem and teaches wherein when the job is stopped due to a specific error caused by the job setting information (Para [0033]; wherein a paper jam error has occurred in the printer unit 307 during printing in the MFP 101. In this case, on the display 111 of the operation panel 303 of the MFP 101, a message to the effect that a paper jam error has occurred as shown in FIG. 8 is displayed (S701) …), the printer generates and displays error information of the specific error (Para [0038]; wherein in the MFP 101 having received the reduced URL, the QR code generation program converts the received reduced URL into a QR code (S706), The QR code thus created is displayed on the display 111 (S707) {INTERPRETATION: wherein the generated and displayed QR code include the error information …} …); wherein the portable terminal acquires the error information (Para [0039]; wherein a user activates a QR code read program of the mobile terminal 104 and captures the QR code displayed on the operation panel 303 of the MFP 101 by using the image capturing unit 210 (camera function) (S708). From the image thus captured, a reduced URL is extracted. Then, the mobile terminal 104 accesses the extracted reduced URL (information provision server 105) (S709). It may also be possible for the QR code read program to access the reduced URL following extraction, or it may also be possible to access the reduced URL by activating a Web browser installed separately …) and (b) displays the acquired error information (Para [0041]; wherein the mobile terminal 104 accesses the redirect destination URL received from the information provision server 105 (S712). In response to this access, the Web server 106 returns data on the error solution page of the paper jam corresponding to the redirect destination URL to the mobile terminal 104 (S713). Then, the Web browser of the mobile terminal 104 displays the error solution page on the display unit 206 (S714) …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Yu to apply wherein when the job is stopped due to a specific error caused by the job setting information, the printer generates and displays error information of the specific error; wherein the portable terminal acquires the error information and (b) displays the acquired error information as taught by Igari since doing so would have predictably and advantageously allows to display an access code for accessing an information resource on a network on a display on an electronic device (see at least Igari, ¶ [0003–0005]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 2, which claim 1 is incorporated, Yu fails to explicitly disclose wherein the error information includes options of setting values in the job setting information for eliminating a cause of the specific error , and the changed job setting information includes any one of the options as a setting value.
However, Igari, working in the same field of endeavor, recognizes this problem and teaches wherein the error information includes options of setting values in the job setting information for eliminating a cause of the specific error (Para [0024]; wherein the way the QR code displayed on the display 111 of the operation panel 303 of the MFP 101 is read by the mobile terminal 104 is shown. In this example, the QR code indicates a so-called reduced URL. Here, the URL (Uniform Resource Locator) indicates the location of the information resource, such as document and image, existing on the internet 103 and can be said as “resource specification information” instead. Then, the reduced URL refers to a URL that is an actual URL represented by a smaller number of characters. The Web browser of the mobile terminal 104, first, accesses the reduced URL extracted from the read QR code and acquires a redirect destination URL (actual URL corresponding to a predetermined address of Web servers 106/107) from the information provision server 105. Then, the Web browser accesses the acquired redirect destination URL and acquires and displays page data on, such as an error solution page and an on-line shopping page. In FIG. 2, a mobile terminal 104′ shows a state where predetermined page data acquired from the Web servers 106/107 is displayed on its screen …), and the changed job setting information includes any one of the options as a setting value (Para [0032–0035 and 0044]; wherein a processing sequence according to the present embodiment is explained, which displays a Web page (error solution page) explaining a solution method in accordance with error contents on the mobile terminal 104 in a case where an error occurs in the MFP 101. FIG. 7 is a sequence diagram showing a flow of processing between each device until the error solution page is displayed according to the present embodiment. In the following, explanation is given along the sequence diagram in FIG. 7. It is assumed that, for example, a paper jam error has occurred in the printer unit 307 during printing in the MFP 101. In this case, on the display 111 of the operation panel 303 of the MFP 101, a message to the effect that a paper jam error has occurred as shown in FIG. 8 is displayed (S701). As shown in FIG. 8, this message also includes a description to tell a user to press down the QR code button 115 in a case of checking the details of an error recovery method. In a case where a user presses down the QR code button 115 in accordance with the message (S702) […] a threshold value of the data amount in accordance with the QR code size is determined in advance and in a case where the length (data amount) of the created URL of the error solution page exceeds the threshold value corresponding to a predetermined length, an issuance request for a reduced URL is made and a reduced URL is acquired from the information provision server 105. On the other hand, it may also be possible to design the configuration so that in a case where the length (data amount) of the created URL of the error solution page does not exceed the threshold value, a QR code indicating the URL is created immediately in the MFP 101. It may also be possible to perform control to switch between creating a QR code directly and creating a QR code via a reduced URL as described abo …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Yu to apply wherein the error information are displayed as visible codes as taught by Igari since doing so would have predictably and advantageously allows to display an access code for accessing an information resource on a network on a display on an electronic device (see at least Igari, ¶ [0003–0005]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 3, which claim 2 is incorporated, Yu discloses wherein the job setting information are displayed as visible codes (Para [0070]; wherein in step S13, the image forming apparatus 1 converts the setting information into a QR code. In this conversion, included in the QR code is a storage location URL (Uniform Resource Locator) of remote control application software required for transmitting through infrared communication the setting information included in the QR code …).
However, Yu fails to explicitly disclose wherein the error information are displayed as visible codes.
Igari, working in the same field of endeavor, recognizes this problem and teaches wherein the error information are displayed as visible codes (Para [0038]; wherein in the MFP 101 having received the reduced URL, the QR code generation program converts the received reduced URL into a QR code (S706), The QR code thus created is displayed on the display 111 (S707) {Interpretation: wherein the generated and displayed QR code include the error information …} …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Yu to apply wherein the error information are displayed as visible codes as taught by Igari since doing so would have predictably and advantageously allows to display an access code for accessing an information resource on a network on a display on an electronic device (see at least Igari, ¶ [0003–0005]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 4, Yu discloses an image forming apparatus (FIG. 1 – image forming apparatus 1 …) comprising: 
an image capturing device (FIG. 2 – QR code reader 112 …); 
a display device (FIG. 2 – operation panel 104 …); 
a job setting acquisition unit that acquires job setting information by capturing the job setting information with the image capturing device (Para [0098 and 0099]; wherein In step S51, the image forming apparatus 1 reads the QR code displayed on the mobile terminal 2. This reading may be achieved by using either the QR code reader 112 or the scanner 101. Next, in step S52, the image forming apparatus 1 performs user authentication by use of the authentication information included in the read QR code. The setting information included in the QR code is used for job setting. In step S53, the set value is changed if necessary …); 
a controller that executes a job in accordance with the acquired job setting information (Para [0099]; wherein and then, in step S54, the image forming apparatus 1 executes the job …); and 
generates and displays the information on the display device (Para [0070]; wherein in step S13, the image forming apparatus 1 converts the setting information into a QR code …), 
wherein the job setting acquisition unit captures (Para [0098]; FIG. 7 – wherein in step S51, the image forming apparatus 1 reads the QR code displayed on the mobile terminal 2. This reading may be achieved by using either the QR code reader 112 or the scanner 101 …) and acquires the job setting information changed in accordance with the error information (Para [0099]; FIG. 7 – wherein in step S52, the image forming apparatus 1 performs user authentication by use of the authentication information included in the read QR code. The setting information included in the QR code is used for job setting. In step S53, the set value is changed if necessary …), and 
wherein the controller executes the job according to the changed job setting information (Para [0054]; FIG. 7 – wherein in step S54, the image forming apparatus 1 executes the job …).
However, Yu fails to explicitly disclose wherein an error processing unit that, when the job is stopped due to a specific error caused by the job setting information, generates error information of the specific error and displays the error information.
Igari, working in the same field of endeavor, recognizes this problem and teaches wherein an error processing unit that, when the job is stopped due to a specific error caused by the job setting information (Para [0033]; wherein a paper jam error has occurred in the printer unit 307 during printing in the MFP 101. In this case, on the display 111 of the operation panel 303 of the MFP 101, a message to the effect that a paper jam error has occurred as shown in FIG. 8 is displayed (S701) …), generates error information of the specific error and displays the error information (Para [0038]; wherein in the MFP 101 having received the reduced URL, the QR code generation program converts the received reduced URL into a QR code (S706), The QR code thus created is displayed on the display 111 (S707) {Interpretation: wherein the generated and displayed QR code include the error information …} …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Yu to apply when the job is stopped due to a specific error caused by the job setting information, generates error information of the specific error and displays the error information as taught by Igari since doing so would have predictably and advantageously allows to display an access code for accessing an information resource on a network on a display on an electronic device (see at least Igari, ¶ [0003–0005]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 5 and 6, (drawn to an apparatus) the proposed combination of Yu in view of Igari, explained in the rejection of system claims 2 and 3 renders obvious the steps of the apparatus of claim 5 and 6, because these steps occur in the operation of the system as discussed above. Thus, the arguments similar to that presented above for claims 2 and 3 are equally applicable to claims 5 and 6. 
With respect to claim 7–9, (drawn to a program) the proposed combination of Yu in view of Igari, explained in the rejection of system claims 1–3 renders obvious the steps of the program of claim 7–9, because these steps occur in the operation of the system as discussed above. Thus, the arguments similar to that presented above for claims 1–3 are equally applicable to claims 7–9. 
Summary
Claims 1–9 are rejected under at least one of 35 U.S.C. §§ 102 and/or 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
  ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Iida et al. (2019/0364169)
Describe an image forming system is connected with image forming apparatus. The image forming apparatus has an image forming unit that forms an image on a sheet. A detection unit detects an error as a cause of an interrupt of image formation by the image forming unit. A transmission control unit (201) is configured to specify a portable terminal, when the error is detected by the detection unit. A request message is transmitted to specified portable terminal. A notification message is notified to each portable terminal. Each terminal has a user interface unit. The portable terminal that has received the request message displays the information representing a type of error and information that promotes an elimination of error on the user interface unit. The portable terminal that has received the notification message not displays the information that promotes the elimination of the error but displays the information representing the type of the error on the user interface unit.
Mu (2009/0108057)
Describe an interactive learning method for providing interactive application and service to user via mobile devices e.g. personal computer, personal digital assistant, cellular phone, and camera. Provides an application program that gives added value to user when user scans QR code in book or electronic object since application can provide animation, audio recording, audiovisual recording and playback, game, and prize.
McLeod et al. (2013/0169996)
Describe an apparatus (100) has a processor (400) e.g. microprocessor, detecting an apparatus condition indication. A dynamic identifier code representing an apparatus condition e.g. error condition, is generated in response to the detected indication. The dynamic identifier code is output to a code output device i.e. printer mechanism. Another apparatus condition indication is detected. Another dynamic identifier code representing another apparatus condition is generated in response to the detected latter indication. The latter dynamic identifier code is output to the output device.

Table 1
   CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672